11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Diana Godines, individually and on           * From the 238th District Court
behalf of Amando Godines, Sr., decedent;       of Midland County,
Michael Godines; Amando Godines, Jr.;          Trial Court No. CV-52268.
and Deanna Quitugua,

Vs. No. 11-16-00138-CV                       * December 15, 2016

J.W. Mulloy Associates, Inc.,                * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Appellants’ unopposed motion to dismiss this
appeal and concludes that the motion should be granted.                Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against the party incurring same.